CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-176, concluding that MICHAEL P. RAUSCH of HADDONFIELD, who was admitted to the bar of this State in 1994, should be censured for violating RPC 8.4(b) (committing a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice);
And the Court this date having granted respondent’s petition for review (R-4-15) in this matter, and having determined that the formal complaint filed in District Docket No. XIV-2010-0373E should be dismissed;
And good cause appearing;
It is ORDERED that the formal complaint in District Docket No. XIV-2010-0373E against MICHAEL P. RAUSCH is hereby dismissed.